Opinion issued April 10, 2014.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00297-CV
                           ———————————
    IN RE CERTAIN UNDERWRITERS AT LLOYDS LONDON, GULF
        COAST CLAIMS SERVICE, AND JOHN ANDRES, Relators



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relators, Certain Underwriters at Lloyds London, Gulf Coast Claims

Service, and John Andres, have filed a petition for writ of mandamus, contending

that respondent, the Honorable Jaclanel Moore McFarland, abused her discretion in

denying relators’ motion for continuance.1


1
      The underlying case is Charles Zaid v. Certain Underwriters at Lloyds London,
      Gulf Coast Claims Service, and John Andres, cause no. 2011-02175, in the 133rd
      We deny the petition for writ of mandamus.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




      District Court of Harris County, the Honorable Jaclanel Moore McFarland,
      presiding.

                                         2